Stephens, J.,
dissenting. The syllabus above represents the view of the majority of the court. I dissent therefrom. The application is not attached to the policy and is not a part of the contract. A recovery can be defeated only upon the ground that the insured knowingly misrepresented her condition with the intent to procure the issuance of the policy. Since the inference is authorized that, although the insured knew of her condition, the diseases from which she suffered were only transitory and were not of a chronic or permanent nature, and that she did not realize the seriousness of her condition, the inference is not demanded as a matter of law that she, in representing that she had not suffered from any of these diseases, made a knowingly false and fraudulent representation for the purpose of inducing the issuance of the policy. I think it was a question for the jury, and that the court erred in directing a verdict for the defendant.